DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Office Action responsive to Applicant’s reply filed 4/26/2022.	
Claims 1-21 are pending.

Response to Amendment
	Applicant has amended the claims to include new limitations necessitating new search and consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2020/0026527) in view of Jain et al. (US 2016/0127307) further in view of Davila et al. (US 2019/0005489).

With respect to claim 1, Xue discloses: a server configured to host a virtual machine ([0027]); one or more processors in communication with the server, the one or more processors configured to perform operations including (Fig. 12): generating, with the one or more processors, a containerized runtime in a memory in communication with the one or more processors ([0023], [0028], [0029], Fig. 6, Fig. 12); instantiating, with the one or more processors, an app in the runtime ([0028]). 
Xue does not specifically disclose: receiving, with the one or more processors, a request from the app for data; retrieving, with the one or more processors, a copy of the requested data from a data source; and transmitting, with the one or more processors, the data to the containerized runtime for the app to operate on.  
However, Jain discloses: receiving, with the one or more processors, a request from the app for data; retrieving, with the one or more processors, a copy of the requested data from a data source; and transmitting, with the one or more processors, the data to the containerized runtime for the app to operate on ([0030]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to quickly restore earlier versions of virtual machines and files by providing a non passive storage target in which backup data may be directly accessed and modified ([0024], Jain).
Xue and Jain do not specifically disclose a sandboxed containerized runtime and a copy of the requested data sent to the sandboxed containerized runtime.
However, Davila discloses: a sandboxed containerized runtime and a copy of the requested data sent to the sandboxed containerized runtime ([0012], [0017]-[0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Davila without having to worry about being PCI compliant, which is expensive ([0003], Davila).

With respect to claim 2, Jain discloses: wherein the operations further include identifying an API to retrieve the data based on the data source ([0030], “…via an api…”).  

With respect to claim 3, Jain discloses: wherein the data is a snapshot of the virtual machine ([0030]).  

With respect to claim 4, Jain discloses: wherein the operations further include restoring a database to a target location and the app performs queries on the restored database ([0028], [0053], [0058]).  
With respect to claim 6, Xue discloses: wherein the operations further comprise instantiating a second virtual machine and wherein the containerized runtime is within a section of the memory allocated to the second virtual machine (Fig. 7).  

With respect to claim 7, Jain discloses: wherein the app includes a user interface and the operations further comprise generating a user interface to display indexed files ([0037], [0038]).

	With respect to claims 8-11, 13-14, they each recite similar limitations as claims 1-4, 6-7, and are therefore rejected under the same citations and rationale.

	With respect to claims 15-18, 20-21, they each recite similar limitations as claims 1-4, 6-7, and are therefore rejected under the same citations and rationale.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2020/0026527) in view of Jain et al. (US 2016/0127307) further in view of Davila et al. (US 2019/0005489) further in view of Ignatchenko et al. (US 2014/0304819)
With respect to claim 5, Xue and Jain do not specifically disclose: wherein the data includes input and output from the virtual machine and the operations further include disabling the virtual machine based on analysis of the input.  
However, Ignatchenko discloses: wherein the data includes input and output from the virtual machine and the operations further include disabling the virtual machine based on analysis of the input ([0017]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ignatchenko to reduce the attack window for an update process when a zero day attack is found and announced ([0003], Ignatchenko).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195